McCulloch v New York Cent. Mut. Ins. Co. (2019 NY Slip Op 06252)





McCulloch v New York Cent. Mut. Ins. Co.


2019 NY Slip Op 06252


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., DEJOSEPH, NEMOYER, AND CURRAN, JJ.


432 CA 18-01719

[*1]ROBERTA MCCULLOCH, PLAINTIFF-APPELLANT,
vNEW YORK CENTRAL MUTUAL INSURANCE COMPANY, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


BROWN CHIARI LLP, BUFFALO (TIMOTHY M. HUDSON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (MATTHEW A. LENHARD OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered February 15, 2018. The order denied plaintiff's motion to set aside the jury's verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens , 155 AD2d 435, 435 [2d Dept 1989]; see also  CPLR 5501 [a] [1]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court